Opinion on Motion for Rehearing. — Appellants, in their motion for rehearing, repeat the contention that the matter of insanity of defendant Rice and the irregularities in connection therewith in the execution sale specially pleaded by appellee as grounds for avoiding and setting aside the execution sale under which appellants claim the land, could not be heard in the court below, as that court was without jurisdiction, and that such attack upon the execution sale was collateral. The grounds urged in avoidance of the sale arose subsequent to the judgment upon which the execution was based and therefore are not merged in the judgment. This is not an attack upon the judgment. The suit below was instituted by appellants in the form of trespass to try title in which the specific relief for asked was a recovery *Page 566 
of the lands from the defendant Rice. One of the muniments of title relied upon was the deed by virtue of the execution sale and if this deed was valid and binding upon appellee it would serve as a basis for a recovery by appellants. Appellee met this state of case by setting up in his answer that at the time this deed was executed and the sheriff sale was made he was insane, and in connection therewith stated other facts which were also pleaded as grounds for setting aside the conveyance under which appellants claimed. The appellants at this time owned the judgment under which the sale was made, and as they purchased at that sale and were then asserting title thereunder, all the parties interested in the land and that were affected by the sale were before the court below.
Consequently the objections urged to the court below entertaining jurisdiction and hearing the cause cannot be based upon any grounds that relate to the parties. But these objections must be grounded, if at all, upon the proposition that the court below was not the proper forum in which the defendant should urge objections to the execution sale and ask that it be set aside, and that such relief could not be extended to a defendant when sued for the land in an action of trespass to try title. If the defendant had desired to set aside the sale for irregularities in the manner of issuing or executing and returning the execution and had instituted proceedings looking to that end, his suit should have been brought in the court that issued the writ. But another principle applies to this case, and that is, that when the court before which the controversy is pending has general jurisdiction over the parties to the suit and all the parties in interest are before the court and it has jurisdiction of the main subject of controversy, the jurisdiction extends to all matters between the parties that relate to the subject matter of the suit, and that may affect the rights of either. This rule is fully illustrated by the cases of Stein v. Frieberg, Klien  Co.,64 Tex. 272; Seymour v. Hill, 67 Tex. 386
[67 Tex. 386]; Eckford v. Knox, 67 Tex. 205; Chambers v. Cannon, 62 Tex. 295. It is in effect said in the two cases last cited that the District Court, having obtained jurisdiction of a cause, had cognizance of it for all purposes of the suit and the full merits of the controversy could be settled by it between all the parties. Some of the reasons which support this principle are that under our system matters of law and equity if properly pleaded may be all determined in the one controversy, as the district courts have jurisdiction of both such subjects. This practice is commended for the reason that it saves a multiplicity of suits. Now the District Court of McCulloch County had jurisdiction of the action of trespass to try title instituted by appellants, and by virtue of its general jurisdiction had the power to hear and determine the merits of the appellant's title when rested upon the execution sale, although the defendant, if he had so desired, could have instituted a proceeding in the court that issued the writ in the nature of an attack upon it in order to set it aside. The defendant Rice when sued for the land — he and the plaintiffs being the *Page 567 
only ones interested in the matter — could urge in defense facts tending to show that the title asserted by plaintiffs should not prevail as against him. The right of the parties, whether resting upon legal or equitable principles, growing out of the title to the property which was the main subject of investigation, could be inquired into by the court which had jurisdiction of the subject before it. The defendant Rice could not collaterally attack the judgment upon which the execution was based for that imports absolute verity until set aside in a direct proceeding instituted for that purpose. But no such standing and dignity is given to the act of an officer in executing the process issued from that judgment. His act is ministerial and if he proceeds in an irregular or illegal way to execute the process, and undertake to convey the property of the defendant, or circumstances and conditions exist at the time of the sale which were not adjudicated and merged in the judgment which may be urged in preventing or avoiding the sale, the party so affected may urge these matters in defeating the right set up under the execution when he is sued as a defendant and all the parties in interest are before the court.
The motion for rehearing complains of the finding of this court to the effect that when the appellants purchased the land they and their agent had notice of the insanity of the defendant Rice. We did not intend to intimate in our opinion that this finding was based upon direct and positive evidence establishing the fact found, for such is not the case; but there are some facts in the record which it was possible for the court below and this court to consider as having some bearing on this question and which would imply that the agent of appellants had notice of the insanity of defendant Rice. The answer filed by the guardian ad litem in express terms charges that the agent of appellants, at the time of the execution sale, knew of the insanity of defendant Rice. The evidence clearly shows that at that time, and long before, the defendant was insane, and that he and the agent of appellants both resided in the town of Brady City. The evidence further shows that W.R. Rice, the brother of defendant, and as his agent, before the sale interviewed the appellants in order to affect a settlement of the affairs between them and defendant. Notwithstanding these facts the agent of the appellants testified in the case and did not deny a knowledge of the insanity of the appellee although he had been expressly charged with notice of that fact. We judically know from the public census reports that the town of Brady is a small town — a few hundred inhabitants. And it may be well implied from all of these circumstances that the agent of appellants had knowledge of some facts which would tend to excite his inquiry into the mental condition of appellee. He, as the representative of his principals, when upon the stand as a witness knew that the pleadings had made this an issue in the case and knew that he was charged with a knowledge of that fact as one of the circumstances which would be urged as grounds for setting aside the sale to his principals, and if he regarded that this was an important issue to be determined, *Page 568 
which seems to be so regarded by appellants, his failure to deny under these circumstances a want of notice of the insanity may be considered as an important fact along with the other circumstances as tending to establish that he did know of such condition of defendant. But assuming that we were not correct in this finding, still we are of the opinion that the absence of notice of the insanity of the defendant under the facts of this case should not change the result we reached in disposing of the case. The finding that the appellants had notice of the insanity of Rice when they purchased the land was simply a statement of a fact along with the other facts which we considered in disposing of the case, but it was not intended by that that we regarded notice of such insanity as essential in order to set aside the sale. For, admitting that they had no notice or knowledge of the mental condition of Rice there are other facts in the record, when tested by the rules of law applicable in such cases, which would authorize the court to set aside the sale.
As stated before, the evidence clearly shows that defendant Rice was insane when the levy of execution was made and the sale thereunder occurred, and it also appears that when this was done W.R. Rice, the brother and agent of defendant, was absent and did not reach home until after the execution sale, although after hearing that the property was about to be sold he made diligent efforts to reach Brady City before the sale, and reached that place only a few hours after the sale. As stated in the original opinion, the appellants credited the amount bid by them at the execution sale on the judgment held by them, and that this was much less than the real value of the property purchased. Now we could doubtless correctly conclude that in view of the fact that as it was known among some of the people of the small town of Brady City that the defendant was insane, coupled with a supposition which more or less prevails that a sale of property of an insane person is to say the least doubtful, together with the fact that W.R. Rice, the brother and agent of defendant, was unable to be present at the sale, contributed in some respect to the inadequacy of price for which the land was sold. And if this is true, it would be such irregularity as would authorize the court to set aside the sale. Especially is this true in view of the fact that the appellants, not being purchasers for value, can not be protected as innocent purchasers. Johnson v. Crawl,55 Tex. 573, and Kauffman  Runge v. Morriss,60 Tex. 121, and cases there cited.
But independent of this question there is another view of the case which in our opinion will sustain the judgment of the court below, although the appellants may not have known of the insanity of the defendant Rice. We may concede that the deed of an insane person is not void but voidable, and that such contracts will be sustained in favor of a purchaser without notice of the insanity of his vendor when the contract was executed in good faith and for a fair consideration, and when the purchase money is not returned and the grantee can not be *Page 569 
placed in statu quo. This is a statement of what seems to be the general rule upon the subject. 11 Am.  Eng. Ency., Law., 150. But the requirement that the grantee must be restored to the condition occupied by him before the sale, and that the purchase money must be refunded, is by high authority questioned as impediments in the way of rescission and the disaffirmance of the conveyance. Gibson v. Soper, 6 Gray, 279; Hull v. Louth,109 Ind. 315; Ricketts v. Jolliff, 62 Miss. 440; Crawford v. Scovell, 94 Pa. St., 48; Brigham v. Fayerweather, 144 Mass. 48. But for the purpose of disposing of this case we may, without deciding which of these two views are correct, concede that it is as strong as is stated in the general rule, still the facts do not show that the defendant should be denied the right of rescinding and disaffirming the sale. An essential element is wanting in this case which the general rule requires must exist in order to uphold the deed of an insane person, and that is, here the appellants did not pay a fair value or consideration for the land. And for this reason the sale is to the disadvantage of the lunatic, and as to him is essentially unfair. They paid nothing in money as the result of the sale except the sum of about forty-five dollars as the cost of the sale, which amount is so grossly inadequate when compared to the value of the land, which is shown to be about twenty nine hundred dollars, that we can regard the transaction, when based alone upon the sum actually paid, as intrinsically unfair. The balance of the purchase price of the land, which was about six hundred dollars, was credited by appellants upon their judgment and execution. Setting aside the deed would restore their rights as creditors of the appellee for this amount, and as to this sum the defendant would not be required to restore it because he never received it. Therefore the cancellation of their deed would restore the appellants to the same position they were in before the purchase was made.
This decision is upon the general rule applicable to executed contracts of insane persons. But we can perceive no good reason why the principles there stated should not apply to a sale of the property of an insane person by an officer under execution. A purchaser from the officer acquires no greater right or indefeasible title than would be the case if he purchased directly from the insane defendant; and the existence of facts which if urged would avoid the title in one instance should upon principle avoid it in the other.
We adhere to the rulings made in originally disposing of the case, and therefore overrule the motion for rehearing.
Motion overruled.
Writ of error refused. *Page 570